Citation Nr: 0526537	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  97-17 072A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of a gunshot wound of the right 
shoulder and arm, involving Muscle Group III.

2.  Entitlement to an initial compensable disability rating 
for the period prior to February 5, 2003, and to a rating in 
excess of 20 percent for the period from February 5, 2003, 
for dysesthesia of the right arm and forearm.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to May 18, 2004.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from March 1996, June 1998, and September 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The 1996 
rating decision denied an increased disability rating for 
residuals of a gunshot wound of the right shoulder and arm; 
the 1998 rating decision granted service connection for 
dysesthesia of the right arm and forearm as secondary to the 
veteran's service-connected residuals of a gunshot wound to 
the right shoulder and arm and assigned an initial 
noncompensable disability rating; and the 1999 rating 
decision relevantly denied the veteran's claim for TDIU.  He 
perfected his appeal of these claims.  

In August 2000, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  In July 
2001 the Board remanded the case for further development.  An 
April 2003 rating decision granted service connection for 
degenerative arthritis of the right acromioclavicular (AC) 
joint and evaluated it as part of his residuals of a gunshot 
wound to the right shoulder and arm, with a single 20 percent 
disability rating continued.  In March 2004, the Board again 
remanded the case for further development.  A February 2005 
rating decision granted the veteran's claim for TDIU, 
effective from May 18, 2004.  The requested development has 
been completed and the case has been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  Residuals of a gunshot wound to the right shoulder and 
arm, involving Muscle Group III, with degenerative arthritis, 
are not manifested by more than moderate muscle disability.  

2.  Prior to February 5, 2003, the veteran's dysesthesia of 
the right arm and forearm affected the same body parts and 
functions as his residual muscle injury to Muscle Group III.

3.  Since February 5, 2003, the veteran's dysesthesia of the 
right arm and forearm affects the same body parts and 
functions as his residual muscle injury to Muscle Group III.

4.  Prior to May 18, 2004, the veteran's service-connected 
disabilities were PTSD, rated 50 percent; residuals of a 
gunshot wound to the right shoulder and arm, rated as 20 
percent; diabetes mellitus type II, rated 20 percent; 
dysesthesia of the right arm and forearm, rated 20 percent.  
The combined evaluation was 70 percent.  

3.  Prior to May 18, 2004, the evidence of record does not 
show that the veteran's service-connected disabilities were 
productive of a demonstrable inability to obtain or retain 
employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a gunshot wound of the right shoulder and 
arm, involving Muscle Group III, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 4.73, 
Diagnostic Code 5303 (1996) (2004).

2.  For the period prior to February 5, 2003, a compensable 
disability rating for dysesthesia of the right arm and 
forearm is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.55(a), 4.124a, Diagnostic Code 8510 
(2004).

3.  For the period beginning February 5, 2003, an evaluation 
in excess of 20 percent for dysesthesia of the right arm and 
forearm is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.55(a), 4.124a, Diagnostic Code 8510 
(2004).

4.  Prior to May 18, 2004, the criteria for a TDIU were not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 1996, June 1998 and September 1999 rating 
decisions from which the current appeals originate.  The 
veteran was provided with statements of the case in May 1997, 
June 1999 and April 2000, and subsequent supplemental 
statements of the case, which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, the March 1996 rating decision 
relevantly denied an increased disability rating for the 
veteran's residuals of a gunshot wound to the right shoulder 
and arm and the September 1999 rating decision denied his 
claim for TDIU.  Only after the rating actions were 
promulgated did the RO, in March 2004, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claims. 

While the notice provided to the veteran in March 2004 was 
not given prior to the first RO adjudication of the claims in 
March 1996, June 1998 and September 1999, the notice was 
provided by the RO pursuant to the March 2004 Board remand 
and prior to recertification of the claims, and the content 
of the notice fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was 
specifically advised of what information and evidence was 
needed to substantiate his claims.  He was also advised of 
what evidence VA would obtain for him, and of what evidence 
he was responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the March 2004 
VA letter and the statements and supplemental statements of 
the case informed the veteran of the information and evidence 
needed to substantiate his claims.  Moreover, and as noted 
above, the correspondence notified the veteran as to which 
evidence would be obtained by him and which evidence would be 
retrieved by VA, and also suggested that he submit any 
evidence in his possession.  It is clear from submissions by 
and on behalf of the veteran that he is fully conversant with 
the legal requirements in this case.  The Board finds that VA 
complied with the notice requirements of the VCAA.  
38 U.S.C.A. § 5103(a) (West 2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (codified at 38 U.S.C.A. § 5103(b)(3)); 38 C.F.R. 
§ 3.159(b)(1) (2004); VAOPGCPREC 1-2004 (February 24, 2004); 
Pelegrini v. Principi, 18 Vet. App. at 120-21; Huston v. 
Principi, 17 Vet. App. 195 (2003). Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, as well as all the documents 
submitted and associated with the claims file, were obtained 
by the RO.  38 U.S.C.A. § 5103A.  In this regard the Board 
notes that the record contains the following pertinent 
records:  service medical records and VA and private 
treatment records, as well as VA compensation examination 
reports.  The veteran has not alleged that there are any 
other outstanding records.  The Board consequently finds that 
VA's duty to assist the veteran in obtaining records in 
connection with the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

Increased Ratings

Factual Background

Service medical records reveal that in December 1966, the 
veteran sustained a gunshot wound to the outer right shoulder 
with no artery or nerve involvement.  The wound was debrided 
under local anesthesia and he underwent delayed primary 
closure of the right shoulder wound in January 1967.  He was 
given light duty for two weeks and returned to duty in early 
February 1967.  The veteran's March 1968 separation 
examination report shows an entry and exit gunshot wound to 
the right deltoid or subacromial region.  The veteran had 
good right arm strength and full range of motion with no loss 
of muscle mass at that time.  

A July 1968 VA examination report shows that the veteran 
complained of right arm weakness and intermittent aches and 
pains.  Examination revealed a non-adherent, non-painful 
right shoulder scar that was somewhat keloid in character 
with slight undermining of fascia of the deltoid muscle.  
There was no evidence of shoulder girdle atrophy or 
tenderness.  Abduction of the shoulder was to 180 degrees 
with forward elevation to 180 degrees.  External rotation was 
to 90 degrees and internal rotation to 90 degrees.  The 
examiner noted that the veteran was right-handed, was able to 
make a strong fist and to pick up small objects.  The 
diagnosis was residuals of a gunshot wound to the right 
shoulder and right arm.

An August 1968 rating decision granted service connection for 
residuals of a gunshot wound to the right shoulder and arm 
and awarded a 20 percent rating.  

VA treatment records, dating from February 1994 to September 
1995, show that in June 1994, the veteran complained of 
residual numbness over his right shoulder from the gunshot 
wound but he had otherwise good function.  September 1995 
nerve conduction and electromyography studies, although 
suboptimal, were abnormal.  There was evidence of low right 
cervical radiculopathy and moderate right carpal tunnel 
syndrome and an absent right ulnar sensory response that was 
of uncertain etiology, but which might have been part of his 
previous traumatic injury.  

In October 1995, the veteran requested that his rating for 
his service-connected residuals of a gunshot wound to the 
right shoulder and arm be increased.  

A November 1995 VA neurological examination report shows the 
veteran complained of numbness, weakness and aching pain in 
the right arm and hand.  He reported difficulty turning a 
steering wheel, lifting 20 to 30 pounds and that his arm 
would suddenly give way.  Examination revealed a scar over 
the right deltoid and there was questionable right deltoid 
weakness.  His biceps, triceps and subscapular muscles all 
exhibited regular strength.  The veteran was able to lift 
himself from the table with his arms.  The diagnoses included 
slight to questionable right deltoid weakness, secondary to 
shrapnel.

A VA orthopedic examination, also conducted in November 1995, 
notes the veteran's inservice history of a gunshot wound and 
subsequent treatment.  The veteran stated he noted the onset 
of pain and numbness in his right arm in 1994.  Physical 
examination revealed two separate healed surgical incisions 
over the anterior superior aspect of the right shoulder.  The 
axillary nerve function and sensory nerve distribution to the 
lateral aspect of the right deltoid were intact.  There was 
full range of motion in the right shoulder without evidence 
of atrophy of the scapular musculature.  There was no 
measurable circumferential atrophy of either arm or forearm.  
His grip was rated as satisfactory.  X-ray studies of the 
right shoulder revealed no evidence of retained metallic 
fragments, but did indicate arthritis of the AC joint.  The 
diagnosis was gunshot wound of the right shoulder with A/C 
joint arthritis.  The examiner opined that the right ulnar 
nerve problem was not secondary to the veteran's gunshot 
wound to the right shoulder in service.  The examiner further 
opined that the ulnar nerve symptoms were most likely related 
to a cervical osteoarthritis.

VA treatment records, dating from October 1995 to October 
1997, show the veteran complained of numbness around the 
right elbow and hand from March 1996 to August 1996 and was 
assessed with possible carpal tunnel syndrome (CTS).

During his February 1998 VA neurological examination, the 
veteran complained of episodic numbness from his right 
shoulder into his right wrist.  Examination revealed that 
strength in all muscle groups of both arms was symmetrical 
and active.  There was no evidence of fasciculations or 
atrophy.  His clasped hands were evaluated as strong.  He was 
able to lift himself with his arms while seated.  The 
diagnosis was dysesthesia in the right arm and forearm.  

A March 1998 VA orthopedic examination report notes that the 
veteran's claims file was unavailable for review.  The 
examiner notes the veteran's history of a gunshot wound to 
the right shoulder in service and that the veteran worked for 
UPS for 25 years subsequent to his discharge from service.  
He complained of numbness down his right forearm and hand.  
Examination revealed a 3-inch scar in the anterolateral arm 
that was nontender.  There was no significant loss of muscle 
mass, but some slight atrophy was apparent in the right 
posterolateral deltoid outside the scapula area.  The muscles 
of the upper arm were otherwise all symmetrical, with normal 
turgor and no evidence of tenderness.  Active flexion and 
extension were observed and the veteran was noted to have a 
strong grip.  There was no evidence of muscle weakness in the 
trapezius, biceps, triceps or deltoid areas.  The diagnoses 
included a history of a remote gunshot wound with a healed 
right shoulder and arm; and an asymptomatic right shoulder 
scar with minimal atrophy of the right posterior deltoid 
without evidence of weakness.

During his March 1998 personal hearing, the veteran testified 
that he experienced numbness in his right shoulder that 
extended to his fingers and sporadic pain.  He also felt that 
that his grip was diminished in his right hand.  He 
experienced right arm numbness approximately 4 to 5 times a 
week.  He testified that he first experienced numbness in the 
early 1980's, but did not seek treatment for his symptoms 
until 1994 or 1995.  His right arm symptoms had increased in 
severity.  He testified that he had dropped things from his 
right hand because of his disability.  The veteran believed 
that he had weakness in the muscles of his right arm and 
muscle fatigue as a result of his gunshot wound.  He 
testified that he changed his employment because he was 
unable to continue to lift objects in his former occupation 
as a result of his right arm injury.  

Service connection for dysesthesia of the right arm and 
forearm was initially granted in a June 1998 rating decision, 
effective from October 25, 1995, and assigned an initial 
noncompensable rating.  

A July 1998 private orthopedic evaluation shows that the 
veteran complained of right shoulder pain with intermittent 
numbness and weakness which radiated down the arm and 
forearm, predominantly at the dorsal side.  His symptoms were 
triggered with activity.  Examination revealed healed scars 
over the right shoulder.  Right shoulder abduction was to 150 
degrees as compared to 170 degrees of abduction of the left 
arm.  Right arm external rotation was to 35 degrees and 
internal rotation was to approximately S1 on the right.  He 
had 5/5 motor strength in all muscle groups of the right 
shoulder and arm and a 4+ grip in his right hand.  His two-
point discrimination test tended to vary as it was retested 
but was essentially normal.  He had normal pulse undiminished 
by shoulder motion and negative impingement sign on the right 
side.  The impression was chronic pain in the right shoulder 
due to an old gunshot wound.  The veteran's shoulder pain was 
described as intermittent and he believed that the chronicity 
of this type of pain had prevented him from obtaining 
employment.  

In February 1999, the veteran again underwent VA neurological 
examination.  He reported ongoing right shoulder complaints 
that mirrored his earlier complaints.  He additionally 
described some drawing and pain in the right side of his 
neck.  He tended to drop objects and was unable to rake 
leaves due to both weakness and pain in his right arm.  He 
used heat and liniment and occasionally Tylenol for his 
symptoms.  Examination revealed good strength in all the 
muscle groups of the right shoulder and arm.  There was no 
fasciculation or atrophy.  A right deltoid surgical scar was 
present.  Reflexes in the biceps, triceps, and 
brachioradialis were hypoactive in the upper extremities.  
The diagnosis was dysesthesia in the right deltoid and the 
entire right upper extremity with episodic pain in the neck 
and arm secondary to a gunshot wound.  

During his August 2000 video conference hearing before the 
undersigned, the veteran testified that he experienced 
constant pain in his right shoulder and intermittent numbness 
that extended from his shoulder into his hand.  When he 
experienced right-handed numbness, he was unable to grip 
anything with his hand.  This numbness would last 
approximately 10 to 15 minutes at a time.  In describing his 
right shoulder pain, the veteran testified that it interfered 
with his ability to sleep and that repetitive use of his 
right arm increased his right shoulder pain.  He testified 
that he retired early from the U.S. Parcel Service because of 
his shoulder pain and related numbness.  He had not applied 
for worker's compensation or Social Security Disability 
benefits.  The veteran testified that he was right-handed.

At his February 2003 VA orthopedic examination, the veteran 
again complained of right shoulder pain that was aggravated 
by cold and wet weather with occasional numbness in the 
entire arm, and particularly in the first and second fingers.  
Examination of the right shoulder revealed a fine line 
incision entrance wound with a well-healed surgical scar in 
the posterior deltoid area where some minor crosshatching 
could be found.  Neither scar was tender and the only muscle 
group involved was the right deltoid.  There were no 
adhesions or evidence of tendon, bone or joint damage.  Range 
of motion of the right arm was from 0 to 160 degrees.  
Abduction was from 0 to 90 degrees.  Internal and external 
rotation was to 90 degrees.  Muscle strength was 5/5.  There 
was no evidence of muscle herniation or loss of muscle 
function.  The veteran was able to move the right shoulder in 
all positions.  All the muscles over the upper arm were 
symmetrical with normal turgor and without evidence of 
tenderness.  There was no weakness evidenced in the 
trapezius, biceps, triceps or deltoid.  There was noted 
tenderness over the right AC joint on deep pressure.  The 
examiner opined that the right shoulder range of motion and 
function was not additionally limited by pain, fatigue, 
weakness or lack of endurance.  Deep tendon reflexes (DTR) 
were normoactive bilaterally.  Tinel's sign was negative and 
two-point discrimination was completely within normal limits.  
The examiner opined that the area of the veteran's 
intermittent right arm numbness was the result of C6-7 
intermittent radiculopathy and that there was no direct 
injury to the nerves of the shoulder.  X-ray studies of the 
right shoulder showed evidence of degenerative joint disease 
of the right AC joint.  The diagnoses included post status 
gunshot wound of the right shoulder with degenerative joint 
disease with intermittent dysesthesia of the right arm, most 
likely related to C6-7 radiculopathy.  The examiner opined 
that the veteran's degenerative arthritis of the right AC 
joint was more likely secondary to the gunshot wound of the 
right shoulder.  The examiner further opined that the veteran 
was in "no way totally disabled" and was not unemployable 
as a result of his service-connected disabilities.  Although 
the veteran's right shoulder disability would rule out heavy 
work, the examiner opined that it would not bar him from 
finding useful work.

In a March 2003 addendum to the VA orthopedic examination, 
the examiner opined that the veteran's neurological symptoms, 
diagnosed as both dysesthesia and intermittent cervical 
radiculopathy were mild.  The examiner further opined that 
the veteran's intermittent numbness was at most mild.

In April 2003 the veteran's initial noncompensable disability 
rating for dysesthesia of the right arm and forearm was 
increased to 20 percent, effective from February 5, 2003.  
Service connection for degenerative joint disease of the 
right shoulder was also granted and the disability was 
evaluated as part of the veteran's residuals of a gunshot 
wound of the right shoulder and arm.  

A May 2004 VA examination report notes that the veteran's 
claims file was reviewed in its entirety.  The examiner also 
noted that the veteran continued to complain of pain 
predominantly in the right AC joint.  The examiner noted that 
the physical examination findings were essentially the same 
as those at the time of the February 2003 examination.  The 
examiner found that the only muscle group involved with the 
veteran's through-and-through injury to the right shoulder 
was muscle group III, the deltoid muscle.  Muscle strength on 
the right was 5/5.  The rest of the muscle groups in the 
upper right arm were all symmetrical and normal triggering.  
There was no evidence of tenderness or weakness.  The 
examiner opined that the injury to the veteran's deltoid 
muscles was no more than moderate at best.  The examiner 
further noted that the veteran had degenerative disease of 
the right AC joint and that these right shoulder and arm 
disabilities did not render the veteran unemployable.  The 
examiner noted that the veteran was able to drive a tractor-
trailer for some 25 years.  The examination took place at a 
time the veteran identified as an acute flare-up.  However, 
the examiner found no evidence of additional limitation of 
function or ability on repeated use or during a flare-up.   

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999)

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The evidence of record reflects that the veteran is right-
handed.  Therefore, his right shoulder is considered his 
major extremity.  See 38 C.F.R. § 4.69 (2004).

Residuals of a Gunshot Wound to the Right Shoulder and Arm

Residuals of shell fragment wounds to the various muscle 
groups are rated generally under the provisions of 38 C.F.R. 
§ 4.73.  During the pendency of the veteran's claims, changes 
were made by regulatory amendment to the schedular criteria 
for evaluating muscle injury disorders as set forth in 38 
C.F.R. §§ 4.40- 4.73, effective July 3, 1997.  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  

The regulatory changes did not, however, result in any 
material change to the respective rating criteria for the 
veteran's affected muscle group, which both before and after 
the regulatory changes are evaluated under Diagnostic Code 
5303.  38 C.F.R. § 4.73.

The veteran is currently assigned a 20 percent disability 
rating under the provisions of 38 C.F.R. § 4.73, Diagnostic 
Code 5303.  Diagnostic Code 5303 refers to Muscle Group III, 
the muscles that control elevation and abduction of the arm 
to the level of the shoulder; and forward and backward swing 
of the arm in conjunction with muscle group II.  A 20 percent 
rating under this code is indicative of moderate muscle 
injury, with a 30 percent rating warranted for moderately 
severe muscle injury of the dominant limb.  A 40 percent 
disability rating is assigned for severe muscle injury of the 
dominant limb.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  Functional loss must be considered for any 
musculoskeletal disability.  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b).  Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint.  38 C.F.R. § 4.55(d).  

Ankylosis of the major or dominant arm scapulohumeral 
articulation warrants a 30 percent evaluation when it is 
favorable, as manifested by abduction limited to 60 degrees, 
can reach the mouth and head.  A 40 percent disability rating 
is warranted for ankylosis that is intermediate between 
favorable and unfavorable, and a 50 percent disability is 
assigned for unfavorable ankylosis, manifested by abduction 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200.

A 20 percent disability rating is also warranted when the 
range of motion in the major or minor arm is limited to the 
shoulder level.  A 30 percent rating is assignable for 
limitation of motion of the major arm to midway between the 
side and shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.

Applying the criteria of § 4.56 to the veteran's right 
shoulder gunshot wound, the service medical records show that 
he sustained a through and through wound that required 
debridement.  However, the evidence does not indicate a 
prolonged infection, sloughing of soft parts or any 
intermuscular scarring.  Therefore, the Board notes that the 
veteran did not have the type of injury contemplated for a 
moderately severe injury.  

The veteran's service medical records also show a relatively 
short period of hospitalization after sustaining the gunshot 
wound in December 1966.  He returned to full duty in early 
February 1967 and continued to serve until his discharge in 
May 1968.  

Subjectively, the veteran complains of constant right 
shoulder and arm pain, weakness, as well as numbness.  
Objectively, the preponderance of the evidence does not 
indicate any muscle weakness or atrophy, impaired muscle 
tone, swelling, or pain on movement attributed to his right 
shoulder gunshot wound.  Neurological examination reports do 
not indicate any impairment of the upper radicular nerves.  
There is X-ray evidence of degenerative arthritis in the AC 
joint.  Thus, the Board finds that the preponderance of the 
evidence is against finding that the wound residuals more 
closely resemble the criteria of a moderately severe 
disability required for a 30 percent evaluation.  38 C.F.R. 
§ 4.7.  On the most recent VA examinations, the veteran's 
range of right shoulder motion was not limited by fatigue, 
lack of endurance, or weakness.  In fact, the examiner 
specifically noted at the February 2003 examination, that 
there was no additional functional loss of motion due to 
pain, fatigue, weakness or lack of endurance.  Nor was there 
any documented loss of muscle strength, other than July 1998 
private evaluation showing hand grip strength minimally 
reduced at 4+/5.  In light of the evidence of record, the 
Board finds that the veteran has no more than moderate 
disability due to his service-connected injury to Muscle 
Group III in the right arm.  

The most recent VA examination reports show right shoulder 
flexion and abduction that enables the veteran to raise his 
arm to well above shoulder level.  There is no additional 
limitation due to functional factors.  Moreover, the 
veteran's right shoulder is clearly not ankylosed and 
therefore a higher rating under either Diagnostic Codes 5200 
or 5201 is not for application.  Therefore, the Board finds 
that the preponderance of the evidence is against a 
disability rating greater than 20 percent for residuals of a 
gunshot wound to the right shoulder and arm.  38 C.F.R. 
§ 4.73, Code 5303.  

Dysesthesia of the Right Arm and Forearm

The veteran's service-connected dysesthesia of the right arm 
and forearm is currently rated under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8510 as incomplete 
paralysis of the radicular peripheral nerves.  The RO 
assigned a noncompensable disability evaluation to the 
veteran's right dysesthesia of the right arm and forearm 
prior to February 5, 2003, and a 20 percent disability rating 
since February 5, 2003, under 38 C.F.R. § 4.124a, Diagnostic 
Code 8510.

Under Diagnostic Code 8510, mild incomplete paralysis of the 
upper radicular group warrants a 20 percent rating if 
affecting the major extremity.  Moderate incomplete paralysis 
of the upper radicular group warrants a 40 percent rating if 
affecting the major extremity.  Severe incomplete paralysis 
of the major extremity warrants a 50 percent rating.  A 
maximum 70 percent rating is assigned for complete paralysis 
of the major extremity, with all shoulder and elbow movements 
lost or severely affected, with hand and wrist movements 
unaffected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124(a) (2004).

The Board notes that Diagnostic Code 8510 deals specifically 
with neurological impairment in the shoulder and elbow 
without affecting hand and wrist movement.  Although the 
veteran alleges that his intermittent right arm numbness does 
affect his hand grip, there has been no objective evidence of 
such during the entire pendency of the claim.  Moreover, the 
veteran has also described neurological symptoms in the 
regions of his right shoulder and elbow.  Since the medical 
evidence of record does not reflect neurological impairment 
predominantly in the middle or lower radicular groups, 
consideration for higher evaluation ratings is not warranted 
under Diagnostic Codes 8511, 8512 or 8514.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).  Accordingly, the 
veteran's dysesthia of the right arm and forearm will be 
evaluated under Diagnostic Code 8510.

As noted above, under the current provisions of 38 C.F.R. 
§ 4.55(a), (formerly 38 C.F.R. § 4.55(g) prior to the 
revisions) muscle injury ratings are not to be combined with 
a peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a).  

The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to his neurological 
symptoms.  In this case, as noted above, the RO awarded the 
veteran service connection for dysesthesia of the right arm 
and forearm in its June 1998 rating decision and assigned the 
initial ratings which are the subject of this appeal.  The 
evidence clearly reflects, however, that both the involved 
muscles of Muscle Group III and the upper radicular nerve 
group affect the same functions.  For this reason, awarding 
separate ratings for these disabilities is precluded by the 
provisions of 38 C.F.R. § 4.55(a).  In other words, the 
veteran has received a separate rating for his dysesthesia of 
the right arm and forearm to which he is not entitled by law.  
That said, the Board finds no legal basis for awarding higher 
initial disability ratings either prior to or subsequent to 
February 5, 2003.  

Moreover, there is medical evidence of record which tends to 
indicate that the veteran's intermittent dysesthesia of the 
right arm is more likely related to cervical spine 
radiculopathy, a nonservice-connected disabibility, rather 
than to his service-connected residuals of a gunshot wound to 
the right shoulder and arm.  Attention in this regard is 
directed to the findings on the February 2003 VA examination 
report.  

The Board has also considered the question of entitlement to 
extraschedular evaluations.  Under the circumstances, and in 
view of the provisions of 38 C.F.R. § 4.55(a), a basis for 
such rating is not shown.


TDIU

Factual Background

In addition to the veteran's above-mentioned residuals of a 
gunshot wound of the right shoulder and arm and dysesthesia 
of the right arm, service connection for post-traumatic 
stress disorder (PTSD) was initially awarded in a May 1997 
rating decision, at a 10 percent rating.  At the time of the 
May 1997 rating decision, the veteran's combined evaluation 
for compensation was 30 percent.  

In August 1998, the veteran filed his claim for TDIU.  A 
September 1999 rating decision denied his claim for TDIU.  
The veteran appealed the determination.  

In a May 2002 rating decision, service connection was granted 
for diabetes mellitus type II and awarded an initial 10 
percent rating, and increased to 20 percent effective from 
March 19, 2002.  The veteran's disability rating for PTSD was 
increased to 50 percent, effective from December 11, 2001, in 
an April 2003 rating decision.  Finally, a February 2005 
rating decision granted service connection for neuropathy of 
both lower extremities as secondary to the veteran's diabetes 
mellitus and assigned separate 10 percent disability ratings, 
effective from May 18, 2004, and granted his claim for TDIU, 
also effective from May 18, 2004.

Based on these various determinations, the veteran's combined 
evaluation for compensation was 30 percent from November 12, 
1996, increased to 60 percent effective from December 11, 
2001, and to 70 percent effective from March 19, 2002, until 
May 18, 2004, the effective date TDIU was awarded in the 
February 2005 rating decision.

In the veteran's VA Form 21-8940 submitted in June 2003, he 
indicates that he completed high school and earned an 
automotive mechanic diploma.  He last worked in January 1994 
as a truck driver and had occupational experience driving 
tractor trailers.  

An April 1997 VA psychiatric examination shows the veteran 
complained of flashbacks and nightmares of his experiences in 
Vietnam.  He also reported an exaggerated startle response, 
trouble sleeping, intrusive thoughts and problems with anger.  
The examiner noted that the veteran had worked as a truck 
driver for 25 years and that when his father became ill, he 
was the only person able to care for him.  He subsequently 
took an early retirement.  Mental status examination revealed 
the veteran to be initially irritable, but he later calmed 
down.  He was causally dressed.  He was also coherent, with 
relevant speech, organized thoughts and accurate perceptions.  
He appeared mildly depressed and somewhat angery.  The 
diagnosis was PTSD and the veteran was assessed with a Global 
Assessment of Functiong (GAF) score of 65.

VA treatment records, dating from October 1997 to January 
2002 show ongoing treatment primarily for the veteran's 
diagnosed hypertension and hyperlipidemia.  During this 
period, the veteran also sought initial treatment for his 
diagnosed PTSD in November 2001.  A December 2001 initial 
evaluation shows he complained of problems with sleep and 
nightmares.  Thereafter he began individual therapy sessions.  
A January 2002 physician's statement for diabetes notes that 
the veteran's diabetes was diet controlled at that time, but 
that it would require medication treatment if it did not 
improve by his scheduled March 2002 appointment.  A March 
2002 therapy session shows the veteran was diagnosed with 
chronic PTSD and assigned a GAF of 45.  Another March 2002 
progress note indicates that the veteran was on oral 
glucotrol to control his diabetes.

In February 2003, the veteran again underwent VA psychiatric 
examination.  The examination report notes that his medical 
records were reviewed.  The veteran complained of increased 
nighmares occurring 2 to 3 times a week and disrupting his 
sleep, flashbacks occurring 3 or 4 times a month and 
intrusive thoughts.  He also complained of being anxious, 
hypervigilant, and sometimes being bothered by crowds.  At 
that time he took Trazodone.  The veteran stated that he 
retired in 1994  because of his shoulder problem.  His 
physical health was described as fair.  He described having 
some friends and solitary recreational and leisure pursuits.  
Examination revealed the veteran to be alert and cooperative.  
He was casually and neatly dressed.  There was no evidence of 
loose associations or flight of ideas.  There was no bizarre 
motor movements or tics.  His mood was a bit tense, but 
friendly and cooperative and his affect appropriate.  There 
were no delusions, hallucinations, ideas of reference or 
suspiciousness.  He was oriented in 3 spheres and both his 
remote and recent memory were assessed as good.  His insight, 
judgment and intellectual capacity also appeared to be 
adequate.  The diagnosis was PTSD with a GAF of 55 and noted 
moderate impairment of social interactions.

In a addendum dated in March 2003, the February 2003 VA 
psychiatric examiner, noted that the veteran had been 
assessed with a GAF of 55 indicating a moderate-to-serious 
range of social and occupational functioning.  The examiner 
further stated that a GAF of 40 or less would indicate that a 
person was unable to work.  Further, the examiner opined that 
while the veteran's PTSD did interfere somewhat with his 
interpersonal relationships and his ability to interact with 
others, it in itself did not preclude him from gainful 
employment.

Analysis

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the rating schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability: that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. § 4.16(a).  In such an instance, if there is only one 
such disability, it must be rated at 60 percent or more; if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Id.  For the above purpose of one 60 
percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability: (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) disabilities 
resulting from common etiology or a single accident, (3) 
disabilities affecting a single body system, e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric, (4) multiple injuries incurred in action, 
or (5) multiple disabilities incurred as a prisoner of war.  
Id.

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(stating that age may not be a factor in evaluating service- 
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

If a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  38 
C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any non-
service connected conditions and advancing age, which would 
justify a total rating based on unemployability.  Van Hoose, 
4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

Where the determinative issue involves a medical 
determination, there must be competent medical evidence to 
the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In this case, the Board finds that prior to December 11, 
2001, the veteran's service-connected disabilities did not 
meet the criteria for a TDIU that a veteran must have one 
service-connected disability rated at 60 percent or higher or 
two or more service-connected disabilities, with one 
disability rated at 40 percent or higher, with a combined 
rating of 70 percent or higher.  As such, prior to December 
11, 2001, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities prior to December 11, 2001.  

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, rendered 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that the 
February 2003 VA examination report, with its March 2003 
addendum, as well as the May 2004 VA examination report all 
indicate that the veteran's right shoulder disabilities did 
not render him unemployable.  Although these opinions were 
provided after December 11, 2001, there is no indication that 
the veteran's right shoulder disability had worsened during 
the pendency of this claim.

Likewise, VA psychiatric examinations show a GAF of 65 during 
a 1997 examination and the February 2003 VA psychiatric 
examination report indicates that the veteran's PTSD 
moderately impaired his social interactions as evidenced by a 
GAF score of 55.  In a March 2003 addendum, the February 2003 
VA examiner opined that while the veteran's PTSD did 
interfere somewhat with his interpersonal relationships, it 
did not in itself preclude him from gainful employment.  
Finally, prior to March 2002, the medical evidence of record 
indicates that the veteran's service-connected diabetes was 
diet-controlled and that he began oral glucotrol in March 
2002.  Therefore, the Board finds the record does not 
demonstrate that the veteran's service-connected 
disabilities, in and of themselves, were of such severity 
prior to December 11, 2001, to preclude his participation in 
all forms of substantially gainful employment.  

Since December 11, 2001 and prior to May 18, 2004, the 
veteran had the following service-connected disabilities: 
PTSD, rated as 50 percent disabling; residuals of a gunshot 
wound of the right shoulder, rated as 20 percent disabling; 
dysesthesia of the right arm and forearm, rated as 20 percent 
disabling, effective February 5, 2003; and diabetes mellitus, 
rated as 10 percent disabling.  The highest computed combined 
service-connected disability rating was 70 percent.  
Therefore, the percentage criteria for TDIU were met. 38 
C.F.R. § 4.16(a).

However, the Board finds that the evidence does not show that 
the veteran was unable to secure or follow a substantially 
gainful occupation during this period as a result of his 
service-connected disabilities.  Id.  In fact, every VA 
examiner who commented on the veteran's employability has 
indicated that his service-connected disabilities did not 
render him unemployable.  Moreover, there is no contrary 
competent opinion of record.  On this point, the Board 
observes that, during several VA examinations, the veteran 
related that he had worked as truck driver for UPS for 25 
years and that he retired in 1994 because of his service-
connected right shoulder disability.  Initially, the Board 
notes that the veteran is a lay person, and therefore not 
competent to offer an opinion as to the medical cause of any 
unemployability.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Further, the Board finds more probative 
the veteran's statement during the April 1997 VA psychiatric 
examination, that he retired early to care for his father.  
This statement was given by the veteran prior to raising his 
claim for TDIU and thus was clearly given only in the 
interest of treatment purposes.  In any case, there is no 
evidence or opinion showing that the veteran was unable to 
secure or follow a substantially gainful occupation solely 
due to service-connected disabilities prior to May 18, 2004.  
Although those disabilities were significant, the veteran is 
compensated for the associated impaired ability to work by 
way of the combined 70 percent disability rating.  See 38 
C.F.R. § 4.1 (disability ratings are based on average 
impairment of earning capacity).  Accordingly, the Board 
finds that the evidence is not so evenly balanced as to 
require resolution of doubt in the veteran's favor.  38 
C.F.R. § 4.3.  Therefore, prior to May 18, 2004, entitlement 
to TDIU is not established.


ORDER

A disability rating in excess of 20 percent for residuals of 
a gunshot wound of the right shoulder and arm, involving 
Muscle Group III, is denied.

For the period prior to February 5, 2003, an initial 
compensable disability rating for dysesthesia of the right 
arm and forearm is denied.

For the period beginning February 5, 2003, an initial 
disability rating in excess of 20 percent for dysesthesia of 
the right arm and forearm is denied.

Entitlement to TDIU prior to May 18, 2004, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


